Citation Nr: 0503848	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-06 964	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for malignant 
lymphoma, claimed as the result of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran properly appealed this 
matter to the Board for further review.

The Board notes that information received from the veteran's 
representative in December 2004 indicated that the spouse of 
the veteran desires to file claims for  certain derivative VA 
benefits.  As this matter has not yet been adjudicated by VA 
or appealed to the Board, it is now referred to the RO for 
appropriate action.  38 C.F.R. §§ 20.200, 20.201, 20.202 
(2004).
 

FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1943 to March 1946.

2.  On a copy of the veteran' s death certificate it is shown 
that he died on December [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).  


ORDER

The appeal is dismissed.



		
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


